NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

JAMES LEON,                      )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-3898
                                 )
ERIKA LEON,                      )
                                 )
           Appellee.             )
________________________________ )


Opinion filed April 27, 2018.

Appeal from the Circuit Court for Pinellas
County; Keith Meyer, Judge.

James Leon, pro se.

Erika Leon, pro se.


PER CURIAM.


              Affirmed.


NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.